Citation Nr: 0332002	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
lumbosacral strain, to include spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the VA facilities named by 
the veteran in the May 2003 VA-Forms 21-
4138, Statement in Support of Claim, and 
request that they provide the referenced 
treatment records.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
to show the nature and extent of any 
lumbosacral spine disorder found.  Send 
the claims folder to the examiner for 
review.  The examiner must provide a 
thorough description of any lumbosacral 
spine disorder found, including findings 
regarding the complete range of motion of 
his lumbosacral spine.  The examiner must 
render an opinion specifically 
differentiating and distinguishing 
between any residuals of the veteran's 
service-connected lumbosacral strain and 
the manifestations attributable to 
various post-service injuries, if 
possible.  If the examiner cannot 
distinguish or differentiate the 
residuals attributable to his service-
connected disability versus the post-
service injuries, that should be so 
stated.  If any separately diagnosed 
disorders are deemed related, this also 
should clearly be indicated.  

The examiner should state whether the 
veteran experiences intervertebral disc 
syndrome of the lumbosacral spine, and if 
so, the examiner should comment as to 
whether the lumbar intervertebral disc 
syndrome is mild; moderate with recurring 
attacks; severe, with recurring attacks, 
with intermittent relief; or pronounced, 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  The frequency and duration of 
any incapacitating episodes resulting in 
bedrest as prescribed by a physician 
should be reported.  The examiner should 
also note whether there is characteristic 
pain on motion, whether there is muscle 
spasm on extreme forward bending, and 
whether there is unilateral loss of 
lateral spine motion in standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits severe disability with listing 
to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during any 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





